UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1787


In Re:   YUL CARTER, a/k/a Scamp,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (2:90-cr-00041-1)


Submitted:   December 16, 2010              Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yul Carter, Petitioner Pro Se. Charles T. Miller, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yul Carter petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his motion to

alter or amend judgment.         He seeks an order from this court

directing the district court to act.        Our review of the district

court’s docket reveals that the district court denied the motion

on July 1, 2010.       Accordingly, because the district court has

recently decided Carter’s case, we deny the mandamus petition as

moot.      We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                            PETITION DENIED




                                    2